 DEENA ARTWARE, INCORPORATED9labor force.Although theseasonal employees work in close contactwith the regular employees,we are of the opinion that their tenureof employment is not sufficiently regular or substantial to entitle themto participate in the election,and accordingly,we find that they areineligible to vote.3[Text of Direction of Election omitted from publication in thisvolume.]8Gerber Products Company, supra; The urchin Can Company,88 NLRB 726.DEENA ARTWARE,INCORPORATEDandUNITED BRICK ANDCLAYWORK-ERS OF AMERICA,AFFILIATED WITH TFIE AMERICAN FEDERATION OFLABOR.CabeNo.9-CA-44.July 6, 1951Supplemental DecisionOn October 25, 1949, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order in this case,' in whichit found that Deena Artware, Incorporated, herein called the Re-spondent, had engaged in and was engaging in certain unfair laborpractices affecting commerce, and ordered the Respondent to ceaseand desist therefrom and take certain affirmative remedial action.The Board thereafter petitioned the United States Court of Ap-peals for the Sixth Circuit to enforce its Order against the Respond-ent.On October 12, 1950, the court granted a motion by the Re-spondent to remand the case to the Board for the purpose ofreceiving and considering additional evidence.The order of remanddoes not indicate that the court has as yet considered the merits ofthe Board's Decision and Order.Pursuant to the remand, a further hearing was held before HermanMarx, the Trial Examiner who presided at the original hearing. OnFebruary 9, 1951, the Trial Examiner issued his Supplemental In-termediate Report, in which he found that the additional evidencereceived required no change in the Board's Decision and Order, andrecommended that the Board reaffirm it without modification, as setforth in the copy of the Supplemental Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Supple-mental Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the Respondent's exceptions and brief,and the entire record in the case (including the original record), and1 86 NLRB 732.95 NLRB No. 6. 10DECISIONS OF NATIONALLABOR RELATIONS BOARDhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions.1.Fallowing issuance of the Board's cease and desist order, theRespondent now seeks, for the first time, to find a defense for itspast unfair labor practice conduct in the provisions of the Union'sconstitution relating to strike procedures.Apparently, it contendsthat because its employees, who struck in protest over the Respond-ent'sunlawful refusal to bargain with their Union, neglected to:satisfy self-imposed procedural requirements for strike action, theirconcerted activity lost the protection of the Act.Like the Trial Ex-aminer, we find no merit in this argument, even assuming, althoughthe` evidence on this point does not affirmatively establish the fact,that Local 908 did not comply with the constitutional -provisions ofits parent body.22.At. the reopened hearing the Respondent introduced further evi-dence in support of its original contention that some of the strikershad engaged in illegal secondary picketing activity. It proved thatan employee working on behalf of Black & Son, an independent-con-tractor not mentioned in the original hearing who was performingwork on the Respondent's premises, refused to cross the strikers' picketline..On the Respondent's property, the contractor was building. amonorailjoining the plant to the warehouse.The monorail was de-signed to connect the two buildings at their respective .doors, whichsomeof the employees used in the regular course of their work ingoing from one building to the other. Further evidence receivedpursuant to the remand shows, with greater particularity than ap-pearedat the original hearing, the names of strikers who picketedthat portion of the Respondent's premises where an extension to, theexistingwarehouse was being constructed by the independent con-tractors, Vandevelde and Augustus.. No evidence was offered to show,premisesother than the sole property of the Respondent in Paducah.As the additional evidence placed in the record pursuant to theremand islimited to picketing at the Respondent's immediate premises,we perceive no reason for altering the Board's earlier conclusion thatall picketing was primary, and therefore entirely protected by the Act.,Our decision here reaffirms the principle enunciated by the Board inUnited Electrical, Radio and Machine Workers of America, et al.(Ryan Construction Co.) .3We note that after issuance of the Board'sDecision and Order herein, the Supreme Court of the United States,in its recent decision inN. L. R. B. v. International Rice Milling Co.,4cited the Board's decision in theRyancase with approval. Indeed,2 Cf. Automobile Workers Union v. O'Brien,339 U. S. 454, andIntertown Corporation(Michigan),90 NLRB 1145.3 85 NLRB 417.4340 U.S. 902, decided June 4, 1951, reversing 183 F. 2d 21 (C. A. 5). DEENA ARTWARE, INCORPORATED11the principle of theRyancase finds further support in the language ofthe Supreme Court where, in holding picketing at the employer's im-mediate premises to be lawful, it said, "There were no inducements orencouragements appliedelsewherethan at the picket line." 5 [Empha-sis supplied.]For the foregoing reasons, and also for the further reasons set forthin the Supplemental Intermediate Report, we conclude, as did theTrial Examiner, that the additional evidence received pursuant to theorder of remand neither requires nor justifies any change in the Deci-sion and Order issued in this case.Accordingly, we hereby affirm thatDecision and Order without modification.MEMBER STYLES took no part in the consideration of the above Sup-plemental Decision.Supplemental Intermediate ReportPREFATORY STATEMENTIii its decision (86 NLRB 732) in the above proceeding, dated October 25,.1949, the National Labor Relations Board' found that the Respondent had vio-lated Section 8 (a) (1), 8 (a) (3) and 8 (a) (5) of the National Labor Rela-tions Act (49 Stat. 449-457, as amended by 61 Stat. 136-163),herein referred..to as the Act. In brief, the Board held that the Respondent had interferedwith, restrained, and coerced its employees at its Paducah, Kentucky, plant, inthe exercise of rights guaranteed to them by the Act ; that it had failed andrefused to bargain in good faith with the Union as the duly designated representa-tive of the plant's employees ; and that it had discriminatorily discharged andrefused to reinstate 66 employees because they had engaged in concerted activi-ties protected by the Act.The Board's order appended to its decision directed.the Respondent to cease and desist from its unlawful conduct ; to bargain col-lectively with the Union ; to offer reinstatement to the 66 employees ;and to makethe said employees whole for any loss of pay they suffered as a result of thediscrimination against them.Thereafter, the Board filed a petition in the United States Court of Appeals forthe Sixth Circuit praying for the enforcement of its order.The Respondentsubsequently filed a motion in the court of appeals requesting that the causepending in the court be remanded to the Board, "with direction to hear suchnew evidence as may be necessary to ascertain the facts upon the issues referred'to in this motion and to make a new decision and order upon a reconsiderationof the entire case."5 Our conclusion that all picketing at the Respondent'spremises was "primary" in,character is also in accord with the opinion of the Kentucky court of appeals, which hadoccasion to consider the picketing activities at the warehouse construction area. Invacating the temporary injunction of a lower court directed to the very picketing here'claimed to have been illegal, that court said:"The area which was picketed was contiguousto the warehouse, which unquestionably could be picketed, and it might reasonably besaid to be an integral part of one industrial facility in the process of physical expansion,.since it.is separated from the remainder by a mere artificial line."28 LRRM 2025.'The National Labor Relations Board will be referred to herein as the Board ; DeenaArtware, Incorporated, as the Respondent ; and United Brick and Clay Workers of America,as the Union.References herein to the General Counsel include the attorney who.represented him at the hearing before the Examiner. 12DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDThe basic matters upon which the Respondent sought leave of the-court to.adduce additional evidence before the Board may be briefly summarizedas fol-.lows :1.The authority of one Edmund F. Grimes to participate in collective bargain-Ing negotiations between the Union and the Respondent.'2.The right of the Respondent's employees to strike and the cause of the strike.S. _ The legality of the picketing at the Respondent's premises.On October 12, 1950, the court of appeals entered an order granting the Re--spondent'smotion.Pursuant to the provisions of that order, the Board, onNovember 13, 1950, entered an order reopening the record of. its proceedings andremanding the case to the Regional Director for the Ninth Region of the Board"for the purpose of conducting the further hearing," and authorizing him "toissue notice thereof.'.'The Regional Director thereupon issued a notice of hearingdated December 8, 1950. Copies of the notice were thereafter duly served uponthe Union and Respondent.Pursuant to the terms of the said notice, a hearing (referred to herein as thesecond hearing) was held on January 8, 1951, at Paducah, Kentucky, before theundersigned, Herman Marx, duly designated as the Trial Examiner by the Chief'Trial Examiner.All parties were represented by counsel, participated therein,and were afforded a full opportunity to examine and cross-examine witnesses,adduce evidence bearing on the issues, submit oral argument, and file briefs.'The parties waived oral argument at the second hearing. The General' Counselbas filed a brief.The Union and the Respondent have not done so.-Upon the entire record of this proceeding, and from my observation of thewitnesses therein, I make the following :SUPPLEMENTAL FINDINGS or FACTA. The authority of Edmund F. Grimes to participate on behalf of the Union inthe collective bargaining negotiationsEdmund F. Grimes is an organizer employed by the American Federation ofLabor.The record of the hearing (referred to herein as the first hearing) uponwhich the Board's Decision and Order is based contains undisputed evidence thatprior to the Union's selection as the Respondent's employees' bargaining agent'at an election conducted by the Board, Grimes participated actively in the or-ganization of the plant; that, without objection by the Respondent, he was asignatory, on behalf of.the Union, to the agreement between it and the Re--spondent for the holding of the election ; that the Respondent's attorney whoappears for the firm in this proceeding signed the agreement in its behalf ; that onthe day preceding the election, at the invitation of George H. Weiner, the Company's president, Grimes addressed its employees and was introduced to themby Weiner as a representative of the Union ; that Allie Messer, the Union's vicepresident,' and Earl Bellew, its international representative, requested Grimesto attend the bargaining meetings with Bellew and to give the latter "all assistancepossible" in negotiating a contract ; that without any objection by the Respondent,Grimes, together with Bellew and a committee of 1.0 of the Respondent's employ-ees, represented the Union at its first bargaining meeting with management2Messer testified at the second hearing, without contradiction, and I find, that he isalso a member of the Union's executive board ; that he is the highest ranking of the Union'sofficials resident in Kentucky : that lie has the function of supervising and directing inthat State the Union's organizational work and collective bargaining negotiations ; andthat he requested Grimes, because of his greater experience in such matters, to assistBellewin the negotiations. 'DEENA ARTWARE, INCORPORATED13-representatives ; and that the Respondent excluded Grimes from the second meet-`ing, stating that it did so because he was "not a member or officer" of the Union.The record of the first hearing contains much additional evidence bearing on thequestion of the Respondent's good faith in the bargaining negotiations, but asthe relevant evidence is fully discussed in the findings adopted by the Board,no additional analysis of the evidence need be made here. The only question.presented at this point is whether the. evidence adduced at the second'hearingwarrants a reversal of the finding that Grimes was authorized by the Union toparticipate in the bargaining negotiations.To support its position that Grimes' exclusion was justified, the Respondent-produced at the second hearing copies of minutes of meetings of the Union'slocal, of which employees of the Respondent were members; and of an affidavit-executed by George Meany, secretary-treasurer of the American Federation ofLabor,' describing Grimes' employment by the Federation and his duties andfunctions.'The Respondent is correct in its claim, as expressed in the motion for remandthat the minutes of the local do not contain any authorization by it for Grimesto participate in the bargaining negotiations for the Union.However, it must'be borne in mind that the bargaining agent selected by the Respondent's em-ployees was the Union and not its local.The point at issue is whether Grimeswas authorized by the Union to participate in the negotiations and not whetherone of its locals did so.Thus, the minutes of the local contribute nothing to theRespondent's position.The Meany affidavit describes Grimes as an organizer of the Federation, as-serting that he works under supervision of other officials of the Federation andthat he has "no authority to make contracts on behalf of or otherwise bind"that organization.Initially, it may be pointed out that neither Meany nor theFederation is a party to this proceeding, nor was Meany produced as a witness.However, irrespective of the question whether the affidavit is probative evidence,'its contents do not support the Respondent's position. It is clear that the Fed-Grimes has authority to bind the Federation is wholly beside the point. It waswithin the Union's province to authorize Grimes to participate in the bargainingnegotiations,' notwithstanding the fact that he was "not a member or officer"9The affidavit had been filed by the Federation in support of a motion to set aside serviceof process upon it in an action brought against it and the Union in the United StatesDistrict Court for the Western District of Kentucky.' The Respondent also introduced a document entitled "Itemized statement of expensesfrom reports of A. F. of L, Organizer E. F. Grimes," and purporting to list Grimes'salary and expenses for the period from the week ending May 29, 1.948, to September 18,1948.The purpose and meaning of the exhibit are far from clear. Apparently it isdrawn from an attachment to answers to interrogatories addressed by the Respondentto one or more of the defendants in the action it brought in the United States districtcourt.Neither the relevant interrogatory nor the answer to which the itemizationapparently applies is in evidence. If the purpose of the exhibit is to show that Grimes'salary and expenses were paid by the Federation, it may be noted, first, that the exhibitis silent on that question, second, that it covers a period after the bargaining negotiationsbetween the Union and the Respondent had terminated, and, finally, that the mere factthat Grimes wa sa paid employee of the Federation has no bearing on the question whethertheUnion authorized him to participate in the meetings. In fact, theevidence isundisputed that one of his functions as an employee of the Federationis,upon request, toassist its member affiliatessuch as theUnion, in collective bargaining negotiations.6The affidavit was offered at the first hearing as an exhibit, but was rejected. It was'received at the second hearing because it falls within the purview of the order of remand.6 See, among other cases,Hancock Brick and TileCo., 44 NLRB 920;The OliverCorporation, 74NLRB 483;New Era DieCo., 19 NLRB 227, enforced as modified, 118 F.2d 500(C. A. 3). 14DECISIONS' .OF 'NATIONAL LABOR RELATIONS BOARDof the Union or that he was unauthorized to contract for the Federation whichwas a stranger to the bargaining negotiations.The record of the first hearing(see testimony of Grimes and Bellew),as well.as the evidence adduced'at the' second(see testimony of Messer), establishesGrimes' authority to participate in the negotiations.Accordingly,I find that the-Union authorized Grimes to participate in the negotiations in its behalf and thathis exclusion was without any legal justification.B. The right of the employees to strike and the cause of the strikeThe evidence at the first hearing established,and the Board found,that on.May 26,1948, the Union's negotiating committee decided to call a strike ; thatthey.notified the plant's employees of their decision;that 66 employees re-sponded to the call and went on strike ; that on May 29,1948, the striking-employees made an offer to the Respondent's plant superintendent(who is vestedwith authority to hire and discharge employees)to return to work "uncondi-tionally";that the superintendent refused to reinstate the employees,statingthat it was.his understanding that the employees who struck on May 26 "were dis-charged" ; and that the strikers subsequently made written applications to theRespondent to return to work,but that the Respondent refused to reinstatethem.,At the second hearing, the Respondent introduced copies of minutes of meetings-held by Local No.908 of the Union both before and after the strike commenced ;a copy of the Union's constitution;and an excerpt of testimony given by Bellewat the trial of an action brought by the Respondent against the Union and others-in the United States District Court for the Western District of Kentucky.The minutes of the local for May 7, 1948, show that Bellew reported to themembership at that meeting that bargaining negotiations with the Respondent.were deadlocked,that he had gone as far as he could go with the negotiations,but that"before we call a strike,"he would like to use the facilities of theconciliation service "and see if they can help us."The next entry in the min-utes for May 7 discloses that a motion was made and seconded "that we go on,strike at.the plaua of Deena Artware Inc. 632 South 3rd St. due to the breakingoff of negotiations by the Company,and that we give Earl Bellew, InternationalRepresentative full power and authority to name the day and hour of the strike."The motion was carried unanimously.'Section 6 of article XVIof the Union's constitution prescribes the organiza-tion's procedure for approving a strike of a local.In sum, before members of alocal may strike, they are required to submit,"over the. seal" of the local,to the-parent body's president a "detailed statement"of the controversy;it is thepresident's duty then to furnish a copy of the statement to each member of theUnion's executive council;and if, after investigation,the council approves,."a strike may be ordered." Locals are forbidden to strike "without sanctionof the Executive Council."The nub of Bellew's relevant testimony in the district court is that on May26 he did not "submit a detailed statement over the seal"of the local, as pro-vided in the constitution, and that he could not recall whether he had done so at=any other time in May 1948.The Respondent has submitted neither oral argument nor a brief in connectionwith the second hearing.Reference may be made, however, to the motion forremand for a statement of the.Respondent's position with respect to the exhibits-referred to above.There it is asserted that the evidence sought to be adduced DEENA ARTWAR1 ,INCORPORATED-,:-15would show that the local'` did not take necessary and proper 'steps..^to vest"wouldin Bellew "power or authority to call a' strike at any time."While not statedin terms, it is evident that the Respondent challenges the legality of, the strikebecause of an alleged noncompliance by Bellew with the provisions of theconstitution.The Respondent misconceives both the law and the evidence. Bellew: did not"call a strike."The minutes for May disclose that the local (of which substan-tiallyall the strikers were members) resolved to strike almost 3 :weeksbefore the strike broke out, leaving. it to Bellew to "name the day and' hour ofthe strike," apparently to afford the negotiators an opportunity,to invoke thefacilities of the conciliation service.As found by the Board, it was the nego-tiating committee which decided on May 26 to place the local's previous resolu-tion in effect.Hence, whether Bellew sent "a detailed statement over theseal" of the local to the Union's president is beside the point; for it does notestablish that the local did not do so.Be that-as it may, the Union's constitu-tional machinery for its own governance is not the concern-.of the RespondentsSuch hypertechnical emphasis upon the internal affairs of the Union and itslocal cannot-obscure the basic fact that the 66 employees saw fit .to leave theiremployment in order to implement their demands upon the Respondent andthat it was their undoubted right to do so under Section 7 of the Act; withoutdiscriminatory reprisals, notwithstanding. the provisions of their constitution.'In the findings adopted by the Board, it concluded that the root causes of thestrike were the Respondent's unfair labor practices, as well as the. employees'desire to give economic implementation to their request for a contract embodyingan improvement in wages, hours, and other working conditions. The Respondent"contends in its motion for remand that that conclusion is erroneous and refers tothe undisputed evidence (set out in the Board's findings) at the first hearing thata meeting between a conciliator and the Respondent's and Union's representativeswas scheduled for May 26, 1948, at the office of the Respondent's counsel ; thatthe meeting was postponed by the conciliator who undertook to notify Bellew;and that. notice of the postponement did not reach Bellew, as ,a result'of whichthe Union's agents arrived at the meeting place but found neither the conciliatornor the Respondent's representatives there.The claim is advanced by theRespondent, as at the first hearing, that the strike which commenced later thatday resulted "solely" from Bellew's "annoyance" at the failure to notify himof the postponement.This contention was' analyzed in detail in the . Board'sfindings and rejected because it ignores a number of important operative factsand principles to which brief reference will be made again. below.T In the motion the Respondent refers to both the Union and the local as "the union."To avoid any confusion with the parent body, this Report will refer to the subsidiary as"the local."8 Ala8ka JuneauGold MiningCo., 2 NLRB 125,143;Lane Cotton MillsCo., 9 NLRB 953,967-8, enforced111 F. 2d 814 (C. A. 5), cert. dismissed 311 U. S. 723.e The General Counsel, at the second hearing,, presented the testimony of Harold H.Fleagal(referred to as Flegal at the first hearing),president of the Union, to the effectthat sometime in April 1948, Bellew informed him that the Respondent had dischargednine members of the negotiating committee and that the plant's employees were disturbedabout the matter; and that he (Fleagal)'told Bellew that "he should strike the plant ifthat was necessary to put those nine men back to work." Fleagal also testified that in1937, subsequent to the promulgation of the constitution (in 1928), the Union's executivebody, in order to expedite its business, delegated to the president and secretary treasurerthe power to authorize strikes. In view of the conclusion reached regarding the right,. 16DECISIONS. OF NATIONAL LABOR RELATIONS BOARDThe Respondent now placesemphasison the local's minutes as substantiating-the claim advanced, but they do. not do so.The resolution to strike (minutes=for the meeting of May 7) asserts that "we go-on strike ... due to the breakingoff of negotiations by the Company." The local's decision to strike antedated.the incident of the postponed meeting and the strike by almost 3 weeks and it isobvious that the postponement could not have had anything to do with the resolu-tion.Moreover, it may be borne in mind that what is termed "the breaking off-of negotiations by the Company," was preceded, as found by the Board, by a courseof conduct by the Respondent throughout the bargaining conferences "to frustrate-the Union's efforts to achieve a meeting of the minds. on any importantissue."Thus, the minutes of May 7 do not support.the claim that the isolated incident of"the postponed meeting or Bellew's "annoyance" at the postponement caused thestrike ; if anything, they negate that contention.The only other reference in theminutes to the reason for the strike appears in the local's proceedings for May 29.There the question was put (by an unidentified member) as to the reason for thestrike, andBellew responded that "it seemed that negotiations had broke offand the meetingwith the conciliator and company had been put off withoutnotification to him or the committee.But even this colloquy does not support.the claim that the "sole" cause of the strike was Bellew's "annoyance" at the con-ciliator's failure to notify him.Bellew adverts not only to the failure of noti-fication but states the added reason that "negotiations with the Company hadbeen broke off," in substantially the same language employed in the resolutionof May 7 where the local reached its decision to strike.Whatever interpretation may be given to the somewhat limited language ofthe minutes, it is inappropriate to isolate them from the entire context of eventsand to give them exclusiveemphasis.The Respondent's claim as tothe "sole""reason for the strike ignores not only some of its own evidence in the form ofthe minutes, but the Respondent's whole course of conduct covering a period ofalmost 2months before the strike.This included coercive threats voiced to.employees by the Respondent's president and acts of reprisal leveled at themsoonafter the Union won the election ; the exclusion of the employees' mostexperienced repesentative from the negotiations ; and the Respondent's failure.and refusalto bargain in good faith.Moreover, the Respondent's thesis over-looks the undoubted right of ,the 66 employees to leave their work in concert in:order to secure a collective bargaining agreement, and that they did so for thatreason, amongothers, is manifested by the picketing signs which .appeared atthe very inception of the strike.For that reason alone; it is plain that the cessa-tionof work was a concerted activity protected by the Act, and that the dis-charge o#the employeesand the refusal to reinstate them contravened the statute.Based uponthe entire record, consisting of :the evidence' presented' at bothhearings,I find and conclude that the strike which occurred at theplant was alawful concerted activity and.was theexerciseof a right guaranteed to theemployees by Section 7 of the Act ; and that the cause of the strike was the Re-spondent's unfairlabor practices,as wellas the employees'desireto secure eco-nomic concessionsfrom the Respondent."C.The picketing of the Respondent's premisesAlthough the findings adopted by the Board contain a detailed description ofthe plant's location, some additional reference to the site is appropriate here10 It; is-well nettled that employees who strike for.economic:reasons are entitled tolreinstatement if they apply for it as in this case,before repl4eements are hired.Hence,.apart from the Respondent's antecedent unfair labor practices,the discharge of, andrefusal to reinstate,the 66 employees on May 29 was unlawful.N. L. R. B.v.MackaiRadio and TelegraphCo., 304 U. S. 333. DEENA ARTWARE, INCORPORATED1.7to facilitate consideration of the evidence adduced at the second hearing.The.Respondent's premises consist of a factory, a warehouse, and the construction siteof an addition to its plant facilities.The .block in which the premises are situ-ated is bounded by Third, Ohio, Second, and Jackson Streets. The factory is atthe northeast corner of Third and Ohio Streets and extends along both streets..The warehouse is near the northwest corner of Second and Ohio Streets and is.separated from the factory by a railroad right-of-way containing a double set oftracks which intersect Ohio and Jackson Streets.The main entrance to thefactory faces the corner of Third and Ohio Streets.At the rear of the factory,facing the tracks is another entrance which is frequently used by employees.This door may be approached from Second Street by walking along the right-of-way or by cutting across the lot containing the construction site.The ware-house has an entrance on Ohio Street and a loading door on the side of the build-ing facing the tracks.Employees work not only in the factory but also in thewarehouse, and during the day a factory employee may have occasion to go tothe warehouse for supplies several times (see Scillion's testimony at secondhearing).In so doing,it is necessary to cross the tracks and enter the warehousethrough either one of its two doors.The construction site is immediately adjacent to the rear of the warehouse, andthe proposed addition was to have been physically joined to it.At the time ofthe strike, work on the addition had progressed as far as the laying of the founda-tion.The work on the structure was being performed for the Respondent by anindependent contractor.There was evidence at the first hearing that in the course of picketing theRespondent's property, some pickets followed a route which began on the OhioStreet side of.the warehouse,turned north on Second Street, and proceeded past.the warehouse and the construction site adjacent to its rear as far as JacksonStreet, turned west on that street to the railroad tracks, and then south alongthe tracks past the rear entrance of the factory to the beginning point on OhioStreet.According to the evidence, the purpose of the route was to cover the vari-ous entrances to the plant and warehouse.The Respondent contends,as it did at the first hearing,that the picketingpast the construction site was what it terms a"secondary boycott" by the Unionin violation of Section 8 (b) (4) [as phrased in the answer,the Respondent's.defense presumably has reference to Section 8 (b) (4) (B)and that, as aconsequence, the strikers forfeited their right to reinstatement.The Board rejected that contention,holding that, as the picketing was confinedto the Respondent's immediate premises,the picketing wasprimaryand notsecondary.In view of its holding,the Board found it unnecessary to considerthe status,under Section 8 (b) (4) (B),of secondary picketing by a certifiedcollective bargaining agent, or the effect of such picketing upon the reinstatement..rights of discriminatorily discharged employees,With-respect to the picketing,the Respondent,at the second hearing, adduced.evidence in the form of answers to interrogatories propounded to the Union inthe district court action,and testimony concerning a specific picketing incident.on September 3, 1948.As stated in the motion for remand, the purpose of theadditional evidence was to show that the construction site was in fact picketed,the naives of the pickets,and the dates on which such picketing occurred.-.Apparently stress is placed on the names of the pickets because of the well-established principle that unlawful conduct by a Union or an individual cannotaffect the reinstatement rights of a striker who does not participate in such 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct"The relevant- answers to interrogatories state, in--substance;, thatcertain named 32 individuals on various occasions 12 picketed past the construc-tion site., but that they did not picket it "exclusively, but only as part of theplaintiff's (Respondent's) entire property at Paducah, Kentucky, which saidpersons were picketing."The scant information contained in the answers adds little, if anything, to therecord of the first hearing.Clearly, whether viewed on the basis of the answersalone or in the light of the whole record, the picketing was primary in nature.The relevant evidence bearing on the incident of September 3, which involveda striker named Hines, may be summarized briefly."About the beginning ofSeptember 1948, an independent contractor, Ray Black and Son (not the con-tractor engaged in building the addition), commenced the construction for theRespondent of an overhead conveyor system which was to run across the right-of-way between the factory and the warehouse and was to connect the twostructures.The contractor dug a hole in the space between the two buildingsand sank a few anchor bolts in the space along the right-of-way between the twobuildings approximately 15 feet from Ohio Street.On the morning of September3, a truck driver employed by a supplier of the contractor delivered two loads ofconcrete to the site.A short while later that morning, he returned with a thirdload, but left without delivering it when he saw Hines carrying a picket sign.The picket's route was on Ohio Street parallel to the factory and warehouse, andin walking along Ohio Street he crossed the right-of-way which intersects it.To hold that Hines' picketing was a "secondary boycott" is to do violence bothto the provisions of the Act and to well-established concepts of the nature andobjects of lawful picketing.Clearly, Hines had a right to pass with a picket signup and down the street on which the Respondent's plant facilities were located."Upon the basis of the evidence adduced at the second hearing, as well as uponthe record as a whole, I find and conclude that the picketing in question did notcontravene the provisions of the Act.11N.L. R.B. v.OhioCalciumCo., 133 F. 2d 721 (C. A. 6) ;RepublicSteel Corporation v.N. L. R. B.,107 F.2d 472(C. A. 3), enforced as modified,311 U.S.7; N. L.R. B. v.Mt. Clemens Pottery Co.,147 F. 2d 262(C. A. 6);ElPasoElectric Company,13 NLRB 213,enforced 119 F. 2d 581(C. A. 5).12The evidence specifies the names of 12 persons who engaged in such picketing. :Fourof these (Bennett, Fowler,Capps, and Story)were not employees of the Respondent atthe time in question.Itmay be noted that Capps and Story were members of theTeamsters Union which had a labor dispute with the independent contractor who wasengaged in the construction work.The picketing by Bennett,Fowler,Capps, and Storyis irrelevant to any issue in this proceeding.12The motion for remand adverts to the dates upon which alleged picketing of ' theconstruction site occurred.In view of the findings made herein,whether the picketinginvolved took place on one date rather than another is of no moment.14The Respondent produced two somewhat varying versions of the picketing,Incident(see testimony by Champion and Scillion).In view of the conclusions reached herein, It isunnecessary to go into the details of the testimony or to attempt a reconciliation of thetwo versions.15 SeeRyan Construction. Corporation,85.NLRB 417. I have notedInternational RiceMilling Co.,Inc., v. N. L. R. B.,183 F. 2d 21(C.A. 5), where the court held that aunion had violated Section 8(b) (4) because its pickets had refused to permit a,truckdriver employed by another employer to enter the premises of the,employer against whomthe strike was directed.The Supreme Court has granted certiorari in theInternationalRice case(340 U. S. 902).Without touching on the theory expressed by the court of-appeals, it may be observed that(1) the question'at issue in that case'was the legalityof the union's conduct and not whether employees who engage In conduct forbidden to .aunion by Section 8 (b) (4) .thereby forfeit their reinstatement rights.;and (2.)the pickets'activities in theInternational Ricecase were specifically directed at the driver seeking toenter the plant,whereas in the instant case there is no substantial evidence that thepicketing was directed at the employees of the independent contractors.i CENTRAL PACKING COMPANY19RecommendationsAs reflected in its motion for remand, the Respondent seeks "a new decisionand order upon a reconsideration of the entire case."The Respondent, however,has filed neither a brief nor a motion defining explicitly the scope of the "newdecision and order" which it seeks. I have concluded in effect that the evidenceadduced upon the remand does not warrant any modification of the findings offact, conclusions of law, and remedy embodied in the Board's Decision and Order.It would, therefore, be needlessly repetitive for the Board to issue a Decision andOrder reiterating the provisions of the one now in effect.Accordingly, upon thebasis of the entire record in this proceeding, including the evidence adduced atboth the first and second hearings, and upon the foregoing findings of fact, Irecommend that :1.The Board construe the Respondent's position before it as in effect an appli-cation for the entry of a new Decision and Order containing such modification ofthe one now in effect as may be warranted by a reconsideration of the additionalevidence adduced at the second hearing ; and2.The Board enter a Decision and Order denying the application for modifi-cation of the Decision and Order now in effect and reaffirming its terms andprovisions.CENTRAL PACKING COMPANY, AND RABBIS M. BURNSTEIN AND TIBORSTERN 1andUNITED PACKINGHOUSE WORKERS OF AMERICA, LOCAL No.36, CIO, PETITIONER.Case No. 17-RC--966.July 6, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene Hoffman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel. [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, as defined in paragraph numbered 2, below, isengaged in commerce within the meaning of the Act.2.The Petitioner, a labor organization, claims to represent the fiveschochtim and the two tag men performing kosher butchering workat the plant of Central Packing Company, herein called the Company,at Kansas City, Kansas.The Petitioner contends that these workersare employed by the Company with which it desires to bargain.TheCompany contends that it does not employ these workers, but thatthey are employed by Rabbis Burstein and Stern.The Rabbis, whiledesiring to control the provisions of any collective bargaining agree-ment for these employees which may touch upon the religious aspects1The name of the Employeris amended to conform with our finding herein.95 NLRB No. 8.961974-52-vo1. 95-3